PER CURIAM.
We grant the petition for writ of certiorari and quash the order compelling disclosure of information which the parties did not dispute constituted a trade secret. Respondents failed to meet-their burden to demonstrate that such disclosure was reasonably necessary. See Freedom Newspapers, Inc. v. Egly, 507 So.2d 1180, 1184 (Fla. 2d DCA 1987); Goodyear Tire & Rubber Co. v. Cooey, 359 So.2d 1200 (Fla. 1st DCA 1978); East Colonial Refuse Service, Inc. v. Velocci, 416 So.2d 1276 (Fla. 5th DCA 1982).
ANSTEAD, HERSEY and POLEN, JJ., concur.